          Case 1:19-cv-09155-ER Document 15 Filed 12/02/19 Page 1 of 3


                                                                            Marjorie J. Peerce
                                                                            Tel: 646.346.8039
                                                                            Fax: 212.223.1942
                                                                            peercem@ballardspahr.com




December 2, 2019
By Electronic Filing
Honorable Edgardo Ramos
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

Re:    People of the State of New York v. Pennsylvania Higher Education Assistance Agency
       d/b/a Fedloan Servicing and American Education Services, 19-cv-9155

Dear Judge Ramos:

Pursuant to Rule 2.A.ii of Your Honor’s Individual Practices, defendant Pennsylvania Higher
Education Assistance Agency (PHEAA) requests a pre-motion conference regarding PHEAA’s
contemplated Rule 12(b)(1), 12(b)(6), and 12(b)(7) motion to dismiss the Complaint brought by
the People of the State of New York (NYAG). The bases for PHEAA’s motion to dismiss are the
following: (1) PHEAA is entitled to derivative sovereign immunity as a federal contractor; (2)
many of the underlying student borrower claims are not ripe; (3) the NYAG failed to join an
indispensable party (the U.S. Department of Education); (4) federal law preempts the state law
claims; (5) the NYAG failed to comply with the Consumer Financial Protection Act’s (CFPA)
required notice provisions; and (6) the NYAG is not entitled to civil penalties under the CFPA.

Factual Background. PHEAA—on behalf of the U.S. Department of Education (the
Department)—services student loans issued and guaranteed by the federal government. The
Department directly regulates PHEAA through statute, regulation, and contract, and must approve
any and all interactions that PHEAA has with federal borrowers and any and all changes PHEAA
makes to its servicing policies and procedures pertaining to federal loans. This case concerns
allegations of deceptive, unfair, and abusive acts and practices arising out of PHEAA’s servicing
of the student loans of New York borrowers seeking Public Services Loan Forgiveness (PSLF)
pursuant to a federal contract with the Department. The NYAG alleges that PHEAA’s acts and
practices violated the CFPA and New York state law.

The NYAG’s allegations center on errors and omissions that PHEAA purportedly made while
servicing New York borrower loans, including miscounting borrower PSLF payments, not
providing timely explanations of qualifying payment determinations, making errors in determining
payment amounts for income-driven repayment plans, inconsistently resolving errors, failing to
discuss income-driven repayment or discuss the negative aspects of loan consolidation, and
providing inconsistent information about deferments for borrowers with cancer. The NYAG
acknowledges that, in approximately half of the instances it cites, PHEAA remediated whatever
condition or error that allegedly occurred. (See Compl. ¶¶ 98-101, 112, 122, 162, 207-14, 230-33,
256-57, 270.) Nevertheless, the NYAG alleges that borrowers experienced a variety of harms,
including that PHEAA’s alleged miscounting, delayed explanations, and inconsistent resolution of
errors resulted in the borrowers’ repayment terms being extended. (Id. ¶¶ 11, 113, 168, 264.) In
          Case 1:19-cv-09155-ER Document 15 Filed 12/02/19 Page 2 of 3



NYAG v. PHEAA, No. 19-cv-9155
Page 2

bringing these claims, the NYAG impermissibly seeks to supplement or supplant the Department’s
extensive regulation of PHEAA.

Sovereign immunity. A federal contractor like PHEAA is entitled to derivative sovereign
immunity when “(1) the government authorized the contractor’s actions and (2) the government
validly conferred that authorization.” Cunningham v. Gen. Dynamics Info. Tech, 888 F.3d 640,
643 (4th Cir. 2018) (citing Yearsley v. W.A. Ross Constr. Co., 309 U.S. 18, 20–21 (1940)) (internal
quotation marks omitted). To defeat a federal contractor’s assertion of derivative sovereign
immunity, a plaintiff must show “that a private contractor acted pursuant to invalidly conferred
authority or exceeded its validly conferred authority.” Scott v. J.P. Morgan Chase & Co., 296 F.
Supp. 3d 98, 107 (D.D.C. 2017).

Here, the Higher Education Act (HEA) authorizes the Department to contract with PHEAA to
provide loan servicing. See 20 U.S.C. 1087f(a). Moreover, through this contract, the Department
authorized PHEAA to service the federal loans at issue. (Compl. ¶ 34 (discussing PHEAA’s
contract with the Department)). Finally, in servicing the loans, PHEAA complied with and did
not exceed the terms of the contract with the Department or the Department’s direction; in some
instances of which the NYAG complains, PHEAA’s conduct is directly pursuant to Department
policy, and in instances in which loans required remediation, PHEAA remediated the loans
pursuant to the Department’s express direction. In no instance is PHEAA alleged to have
discovered an error and failed to (i) notify the Department and (ii) remediate in accordance with
the Department’s express direction. Accordingly, PHEAA is entitled to derivative sovereign
immunity and this Court consequently lacks subject matter jurisdiction.

Alternatively, if the Court is unable to determine whether PHEAA is entitled to derivative
sovereign immunity based on the current record, PHEAA requests that the Court order pre-
jurisdictional discovery limited to this issue.

Ripeness. The NYAG’s claims relating to PHEAA’s alleged miscounting of payments, delayed
explanations, and inconsistent error resolution are not ripe because the alleged harms for these
claims—that the borrowers’ repayment terms will be prolonged and the borrowers will be required
to make more than the necessary 120 payments to obtain Public Service Loan Forgiveness (Compl.
¶¶ 11, 113, 168, 264)—are contingent on future events. Specifically, many such borrowers are
years (and dozens of payments) away from forgiveness, and there is no guarantee that they will
continue making payments or working for qualifying employers. (See, e.g., Compl. ¶ 98 (borrower
is at least six years from payment).) Claims are not ripe and should be dismissed if they depend
on “contingent future events that may not occur as anticipated, or indeed may not occur at all.”
Tesler v. Cacace, 607 F. App’x 87, 88 (2d Cir. 2015) (citation omitted). Moreover, because the
governing statutes and regulations may be subject to amendment, waiting until borrowers allege
that they are currently entitled for forgiveness will increase the chance that the Court will apply
the appropriate law and reduce the chance of multiple proceedings or a potentially moot decision.
See Simmonds v. INS, 326 F.3d 351, 359 (2d Cir. 2003). PSLF-related claims based on the
experience of borrowers who do not allege that they have made 120 qualifying payments should
therefore be dismissed as unripe. See Winebarger v. Pa. Higher Ed. Assistance Agency, F. Supp.
3d __, No. 19-1503-JFW, 2019 U.S. Dist. LEXIS 196821, at *23-24 (C.D. Cal. Aug. 21, 2019)
(claims were unripe because plaintiffs’ harm was based on two future contingencies: that (1)
           Case 1:19-cv-09155-ER Document 15 Filed 12/02/19 Page 3 of 3



NYAG v. PHEAA, No. 19-cv-9155
Page 3

plaintiffs would complete 120 qualifying payments and (2) there would be no adjustments to
correct prior errors) (opinion attached).

Indispensable party. The Court should dismiss the Complaint because the Department, a
necessary and indispensable party under Rule 19, cannot be joined as a party. See Viacom Int’l,
Inc. v. Kearney, 212 F.3d 721, 724 (2d Cir. 2000) (applying a two-step test: whether the party is
(1) necessary and (2) indispensable). The Department is a necessary and indispensable party
because, as discussed above, the Department has a strong interest in the litigation based on its
ownership of the at-issue loans, is a party to the contract that is the subject of this litigation, and
must approve any and all interactions that PHEAA has with federal borrowers and any and all
changes PHEAA makes to its servicing policies and procedures for federal loans. See Ryan v.
Volpone Stamp. Co. Inc., 107 F. Supp. 2d 369, 387 (S.D.N.Y. 2000) (“a party to a contract which
are the subject of the litigation is considered a necessary party”). Further, as a practical matter, all
records of PHEAA’s servicing of the loans at issue are records over which the Department retains
complete control, and the Department accordingly has prohibited PHEAA from sharing those
records absent the Department’s express approval. Additionally, in the event the Court ultimately
considers non-monetary relief, PHEAA is unable, pursuant to its contract, to implement changes
to its policies and procedures absent Department approval. As a result, any such order would be
ineffective absent joinder of the Department. As a result, the Court should dismiss the Complaint.

Preemption. The HEA expressly preempts “any disclosure requirement of any State law” that
purports to apply to the servicing of federal student loans. 20 U.S.C. § 1098g (emphasis added).
Because the NYAG’s state-law claims concern alleged omissions or affirmative
misrepresentations by PHEAA, these disclosure-based claims are expressly preempted. See
Winebarger, 2019 U.S. Dist. LEXIS 196821, at *26-28 (recognizing preemption of state-law
misrepresentation claims). Conflict preemption, too, bars the NYAG’s state-law claims because
the allowance of such claims would disrupt the uniform servicing of federal student loans and
undermine Congress’s “unmistakable command” in enacting the HEA of “[e]stablish[ing] a set of
rules that will apply across the board.” Chae v. SLM Corp., 593 F.3d 936, 945 (9th Cir. 2010); see
also Winebarger, 2019 U.S. Dist. LEXIS 196821, at *28-29 (state law misrepresentation claims
undermine Congress’s objective of uniformity). The Court should thus dismiss the NYAG’s state-
law claims.

Notice and Civil Penalties. Under the CFPA, 12 U.S.C. § 5552, the NYAG was required to allege
that it provided written notice and a complaint to the Consumer Financial Protection Bureau
(CFPB). 12 U.S.C. § 5552(b)(1)(A). The NYAG failed to do so. Additionally, the NYAG’s
request for civil penalties under the CFPA is not authorized by statute. Civil penalties are available
as a remedy only in actions brought by the CFPB itself. 12 U.S.C. § 5565(c)(1), (c)(3).

In light of the foregoing, PHEAA respectfully requests that the Court schedule a pre-motion
conference to address the proposed motion.

Respectfully submitted,
/s/ Marjorie J. Peerce
Marjorie J. Peerce
